DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the Applicant’s communication filed on January 01, 2021.  In virtue of this communication, claims 1-20 are now pending in the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 14 and 19 are objected to because of the following informalities:  
Claim 14, in line 2, “chamber” should be changed to --chambers--
Claim 19, in line 2, “water” should be changed to --water.--
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,904,968 (“Patent 1”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the present application are either anticipated by, or would have been obvious over, the above identified claims of Patent 1, including:

2. The water treatment apparatus of claim 1, further comprising a plurality of chambers in series with one another within which a plurality of vortices of air are formed prior to delivering the contaminated water in the vortices (see claim 2 of Patent 1).
3. The water treatment apparatus of claim 1, further comprising a valve to regulate flow of the contaminated water to the vortex (see claim 3 of Patent 1).
4. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a pressure of about 80 psi (see claim 4 of Patent 1).
5. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a volume of about 10 to 50 cfm (see claim 5 of Patent 1).
6. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a temperature of about 100° F to 150° F (see claim 6 of Patent 1).
7. The water treatment apparatus of claim 1, wherein the flow of contaminated water into the vortex has a pressure of about 5 to 10 psi greater than the pressure of the flow of air so as to provide a pressure differential to facilitate the contaminated water entering the vortex (see claim 7 of Patent 1).
8. The water treatment apparatus of claim 1, further comprising the contaminated water supplied to the housing has a pressure higher than ambient atmospheric pressure (see claim 8 of Patent 1).

10. The water treatment apparatus of claim 9, wherein the second end has a second outlet to remove contaminants from the contaminated water (see claim 10 of Patent 1, e.g., a plurality of vortices formed as a plurality of outlets thereof).
11. The water treatment apparatus of claim 9, further comprising a valve to regulate flow of the contaminated water to the second inlet (see claim 11 of Patent 1).
12. The water treatment apparatus of claim 9, wherein the flow of air is provided at a pressure of about 80 psi, a volume of about 10 cfm to about 50 cfm, and a temperature of about 100° F to about 150° F (see claim 12 of Patent 1).
13. The water treatment apparatus of claim 9, wherein the contaminated water is received at the second inlet at a pressure of about 5 psi to about 10 psi greater than a pressure of the flow of air received at the first inlet (see claim 13 of Patent 1).
14. The water treatment apparatus of claim 9, further comprising a plurality of processing chamber arranged in series along a length of the apparatus (see claim 10 of Patent 1).
15. The water treatment apparatus of claim 9, wherein the flow of air and the flow of contaminated water are supplied at a pressure higher than an ambient atmospheric pressure (see claim 15 of Patent 1).

17. A water treatment apparatus to create water vapor from contaminated water, comprising at least one mixing chamber; a first inlet to receive a flow of air into the at least one mixing chamber, the flow of air having a pressure higher than an ambient atmospheric pressure, the flow of air present as a vortex in the at least one mixing chamber; a second inlet to receive a flow of contaminated water into the at least one mixing chamber to mix with the vortex, the flow of contaminated water having a pressure higher than the ambient atmospheric pressure; wherein water vapor from the flow of contaminated water evaporates into the flow of within the vortex (see claim 17 of Patent 1).
18. The water treatment apparatus of claim 17, wherein the contaminated water directed to the vortex has a pressure of about 5 psi to about 10 psi greater than the pressure of the flow of air so as to provide a pressure differential (see claim 18 of Patent 1).
19. The water treatment apparatus of claim 17, further comprising a condenser configured to convert the water vapor into treated water (see claim 19 of Patent 1).
20. The water treatment apparatus of claim 17, further comprising a plurality of chambers arranged in series, a vortex flow of air provided in each of the plurality of chambers into which the flow of contaminated water is directed (see claim 20 of Patent 1).
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,299,339 (“Patent 2”). 

1. A water treatment apparatus, comprising a housing comprising a first port to receive a flow of air at a pressure higher than ambient atmospheric pressure; a chamber within which the flow of air is present as a vortex; a second port to receive a flow of contaminated water into the vortex to evaporate water vapor from the contaminated water; and a condenser to convert the water vapor into treated water (see claim 1 of Patent 2).
2. The water treatment apparatus of claim 1, further comprising a plurality of chambers in series with one another within which a plurality of vortices of air are formed prior to delivering the contaminated water in the vortices (see claim 2 of Patent 2).
3. The water treatment apparatus of claim 1, further comprising a valve to regulate flow of the contaminated water to the vortex (see claim 3 of Patent 2).
4. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a pressure of about 80 psi (see claim 4 of Patent 2).
5. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a volume of about 10 to 50 cfm (see claim 5 of Patent 2).
6. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a temperature of about 100° F to 150° F (see claim 6 of Patent 2).
7. The water treatment apparatus of claim 1, wherein the flow of contaminated water into the vortex has a pressure of about 5 to 10 psi greater than the pressure of the flow of air so as to provide a pressure differential to facilitate the contaminated water entering the vortex (see claim 7 of Patent 2).

9. A water treatment apparatus, comprising a chamber; a first end having a first inlet to receive a flow of air into the chamber in the form of a vortex of air, and a second inlet to receive a flow of contaminated water into the vortex to evaporate water in the vortex to create water vapor from the contaminated water; a second end having a first outlet to remove the water vapor; a condenser to convert the water vapor into treated water (see claim 9 of Patent 2).
10. The water treatment apparatus of claim 9, wherein the second end has a second outlet to remove contaminants from the contaminated water (see claim 10 of Patent 2, e.g., a plurality of vortices formed as a plurality of outlets thereof).
11. The water treatment apparatus of claim 9, further comprising a valve to regulate flow of the contaminated water to the second inlet (see claim 11 of Patent 2).
12. The water treatment apparatus of claim 9, wherein the flow of air is provided at a pressure of about 80 psi, a volume of about 10 cfm to about 50 cfm, and a temperature of about 100° F to about 150° F (see claim 12 of Patent 2).
13. The water treatment apparatus of claim 9, wherein the contaminated water is received at the second inlet at a pressure of about 5 psi to about 10 psi greater than a pressure of the flow of air received at the first inlet (see claim 13 of Patent 2).
14. The water treatment apparatus of claim 9, further comprising a plurality of processing chamber arranged in series along a length of the apparatus (see claim 10 of Patent 1).

16. The water treatment apparatus of claim 9, wherein the air flow is directed into the chamber in a direction perpendicular to a longitudinal axis of the chamber (see claim 16 of Patent 2).
17. A water treatment apparatus to create water vapor from contaminated water, comprising at least one mixing chamber; a first inlet to receive a flow of air into the at least one mixing chamber, the flow of air having a pressure higher than an ambient atmospheric pressure, the flow of air present as a vortex in the at least one mixing chamber; a second inlet to receive a flow of contaminated water into the at least one mixing chamber to mix with the vortex, the flow of contaminated water having a pressure higher than the ambient atmospheric pressure; wherein water vapor from the flow of contaminated water evaporates into the flow of within the vortex (see claim 17 of Patent 2).
18. The water treatment apparatus of claim 17, wherein the contaminated water directed to the vortex has a pressure of about 5 psi to about 10 psi greater than the pressure of the flow of air so as to provide a pressure differential (see claim 18 of Patent 2).
19. The water treatment apparatus of claim 17, further comprising a condenser configured to convert the water vapor into treated water (see claims 17 and 19 of Patent 2).
20. The water treatment apparatus of claim 17, further comprising a plurality of chambers arranged in series, a vortex flow of air provided in each of the plurality of chambers into which the flow of contaminated water is directed (see claims 17 and 20 of Patent 2).
Claims 1-9, 12-13 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10, 13-15, 18-21 and 26 of U.S. Patent No. 8,361,281 (“Patent 3”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the above indicated claims of the present application are either anticipated by, or would have been obvious over, the above identified claims of Patent 1, including:
1. A water treatment apparatus, comprising a housing comprising a first port to receive a flow of air at a pressure higher than ambient atmospheric pressure; a chamber within which the flow of air is present as a vortex; a second port to receive a flow of contaminated water into the vortex to evaporate water vapor from the contaminated water; and a condenser to convert the water vapor into treated water (see claim 1 of Patent 3).
2. The water treatment apparatus of claim 1, further comprising a plurality of chambers in series with one another within which a plurality of vortices of air are formed prior to delivering the contaminated water in the vortices (see claim 2 of Patent 3).
3. The water treatment apparatus of claim 1, further comprising a valve to regulate flow of the contaminated water to the vortex (see claim 3 of Patent 3).
4. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a pressure of about 80 psi (see claim 4 of Patent 3).
5. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a volume of about 10 to 50 cfm (see claim 5 of Patent 3).
6. The water treatment apparatus of claim 1, wherein the flow of air into the housing has a temperature of about 100° F to 150° F (see claim 6 of Patent 3).

8. The water treatment apparatus of claim 1, further comprising the contaminated water supplied to the housing has a pressure higher than ambient atmospheric pressure (see claim 1 of Patent 3).
9. A water treatment apparatus, comprising a chamber; a first end having a first inlet to receive a flow of air into the chamber in the form of a vortex of air, and a second inlet to receive a flow of contaminated water into the vortex to evaporate water in the vortex to create water vapor from the contaminated water; a second end having a first outlet to remove the water vapor; a condenser to convert the water vapor into treated water (see claim 10 of Patent 3).
12. The water treatment apparatus of claim 9, wherein the flow of air is provided at a pressure of about 80 psi, a volume of about 10 cfm to about 50 cfm, and a temperature of about 100° F to about 150° F (see claims 13-15 of Patent 3).
13. The water treatment apparatus of claim 9, wherein the contaminated water is received at the second inlet at a pressure of about 5 psi to about 10 psi greater than a pressure of the flow of air received at the first inlet (see claim 16 of Patent 3).
15. The water treatment apparatus of claim 9, wherein the flow of air and the flow of contaminated water are supplied at a pressure higher than an ambient atmospheric pressure (see claim 18 of Patent 3).

17. A water treatment apparatus to create water vapor from contaminated water, comprising at least one mixing chamber; a first inlet to receive a flow of air into the at least one mixing chamber, the flow of air having a pressure higher than an ambient atmospheric pressure, the flow of air present as a vortex in the at least one mixing chamber; a second inlet to receive a flow of contaminated water into the at least one mixing chamber to mix with the vortex, the flow of contaminated water having a pressure higher than the ambient atmospheric pressure; wherein water vapor from the flow of contaminated water evaporates into the flow of within the vortex (see claim 20 of Patent 3).
18. The water treatment apparatus of claim 17, wherein the contaminated water directed to the vortex has a pressure of about 5 psi to about 10 psi greater than the pressure of the flow of air so as to provide a pressure differential (see claim 26 of Patent 3).
19. The water treatment apparatus of claim 17, further comprising a condenser configured to convert the water vapor into treated water (see claim 20 of Patent 3).
20. The water treatment apparatus of claim 17, further comprising a plurality of chambers arranged in series, a vortex flow of air provided in each of the plurality of chambers into which the flow of contaminated water is directed (see claim 21 of Patent 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Chang – US 4,907,410
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 15, 2022